39 F.3d 1197
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The GEORGE HYMAN CONSTRUCTION COMPANY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5044.
United States Court of Appeals, Federal Circuit.
Oct. 17, 1994.

Before RICH, CLEVENGER, and SCHALL, Circuit Judges.
SCHALL, Circuit Judge.

DECISION

1
The George Hyman Construction Company (Hyman) appeals from the judgment of the United States Court of Federal Claims dismissing Hyman's complaint.  The court dismissed Hyman's complaint on the ground that Hyman's claim against the United States was barred by the Severin Doctrine ( Severin v. United States, 99 Ct.Cl. 435 (1943), cert. denied, 322 U.S. 733 (1944)).   George Hyman Constr.  Co. v. United States, 30 Fed.Cl. 170 (1993).  We affirm on the basis of the decision below.

DISCUSSION

2
We agree with the Court of Federal Claims (i) that Hyman's subcontractor, by way of a general release, released Hyman from all claims by the subcontractor relating to the project at issue;  (ii) that the language of the release was clear on its face;  and (iii) that the court could not have altered the release's clear effect and meaning without engaging in contract reformation which, as both parties concede, it lacked jurisdiction to do.